Citation Nr: 1441046	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-05 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date for the award of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1990, April 1999 to November 1999, February 2002 to January 2003, August 2004 to August 2005, and July 2007 to September 2008.  The appellant is the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office's (RO) Educational Center in Buffalo, New York.  In September 2011, the Board remanded the claim so that the appellant could provide testimony at a videoconference hearing.  The requested videoconference hearing was held in Buffalo, New York, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In argument presented to the Board, the appellant and her representative argue that an earlier effective date is warranted for the award of DEA benefits under 38 U.S.C.A. Chapter 35.  She states that she timely responded to all requests for documents and information requested by the RO.  Some documents were mistakenly placed in the Veteran's file rather than hers.  She essentially argues that records pertaining to that application would show that VA received earlier notice that she wished for the effective date for her Chapter 35 benefits to be October 7, 2008, rather than July 22, 2009.  

It is noted that VA has not associated the appellant's original education folder with the claims file.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2013).  

Moreover, the Board's review of the record reflects that the July 2009 rating action upon which basic eligibility under Chapter 35 was awarded assigned the date October 7, 2008, as the effective date.  A July 2009 notification letter of this grant also provided this as the effective date.  The October 7, 2008, date is the date that the appellant argues should be the effective date for her Chapter 35 benefits, rather than July 22, 2009.  As the record stands, clarification is necessary as to the effective date assigned for the appellant's Chapter 35 benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the appellant's original Chapter 35 education folder or folders with the Veteran's claims folder.  The AOJ should also insure that the Veteran's original education folder or folders are examined and all records pertinent to the appellant are properly placed in her original education folder.  All actions taken should be documented in the claims folder.  

2.  After the development requested above, the AOJ should clarify the current effective date from which Chapter 35 benefits have been awarded to the appellant.  If the benefit sought on appeal has not been or is not fully granted, the AOJ should issue a supplemental statement of the case.  Then the case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

